Citation Nr: 1114531	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an atrial septal defect status post surgical repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to June 1952.

This matter comes before the Board on appeal from a December 2003 rating decision issued by the Huntington, West Virginia, RO, which denied the Veteran's claim for service connection for an atrial septal defect status post surgical repair because no new and material evidence was submitted.  The Veteran appealed that decision.  

In November 2005, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer available to participate in the decision on his appeal.  A transcript of that hearing is of record.  VA law requires the persons who conduct a Board hearing on appeal participate in the final determination.  See 38 C.F.R. § 20.707 (2010).  

In June 2006 the Board denied the claim for service connection for an atrial septal defect status post surgical repair. The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court). In a November 2006 Order, the Court vacated the June 2006 Board decision and remanded the case to the Board pursuant to an October 2006 Joint Motion for Remand. Thereafter, the Board remanded the appeal to the RO for additional development.

In March 2008 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2008 the Board again remanded the appeal to the RO for additional development. The development has been completed, and the case is before the Board for final review.

In April 2010, the Board denied the claim for service connection for an atrial septal defect status post surgical repair.  The Veteran appealed that decision.  In a November 2010 Order, the Court granted a JMR filed by the parties and vacated the April 2010 decision.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran had a heart defect prior to service.

3.  A congenital atrial septal defect was not shown to be caused or aggravated by events, disease, or injury during military service.


CONCLUSION OF LAW

A congenital atrial septal defect status post surgical repair was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004), Contant v. Principi, 17 Vet. App. 116, 131 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in March 2003, March 2006, and April 2008.  The letters informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in correspondence dated March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His available service treatment records, private treatment records and opinions, and a lay statement from his platoon leader have been obtained and associated with his claims file.  The Veteran has also been provided with VA heart examinations to assess the current nature and etiology of his claimed atrial septal defect disability.

In a July 1980 letter from the Social Security Administration (SSA), the Veteran was notified that his disability benefits would be terminated because he became able to do substantial gainful work.  In correspondence dated March 1981, he explained that he filed a reconsideration notice with SSA because he would "never be able to work again with all of [his] health problems."  An October 1982 rating decision continued nonservice-connected pension based on evidence that the Veteran had a permanent lung disorder and "congestive failure."  In November1982, he notified the RO that his Social Security disability payments were reinstated.  When the record suggests that SSA may have records pertinent to the appellant's claim, but which have not been obtained, either a remand is required to obtain the records, or a non-conclusory explanation needs to be provided as to why the SSA records would have no reasonable possibility of substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA records would substantiate the Veteran's claim for service connection for an atrial septal defect status post surgical repair.  As discussed below, competent medical evidence and credible lay evidence demonstrate that his atrial septal defect is a congenital heart disorder that was present prior to service, despite the fact that it was diagnosed after service.  As a result, the issue in this case is whether an atrial septal defect was aggravated during active service as the Veteran contends.  The Board has the burden to show that the presumption of soundness at enlistment was rebutted by clear and unmistakable evidence that his congenital heart defect was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004), see also Contant v. Principi, 17 Vet. App. 116, 131 (2003).  Any SSA records that may pertain to an atrial septal defect will not help to resolve the matter on appeal because there is no reasonable possibility that they would contain any medical opinion addressing the progression of the defect that meets the legal standard of "clear and unmistakable evidence" required by case law, the parties to the October 2006 JMR, and the Court's November 2006 Order.  Therefore, any SSA records would not be pertinent to the ultimate issue on appeal.

In addition, the Veteran has not indicated that any SSA records would pertain to the issue of whether his congenital heart defect was aggravated by service, nor has he requested VA to obtain any SSA records in support of his claim.  Moreover, he has not identified any treatment for his claimed heart disability prior to May 1978, the earliest post-service medical evidence of record addressing any heart disability, or prior to 1980, the year his congenital heart defect was surgically repaired.  As a result, any SSA records pertaining to an atrial septal defect are likely to be duplicative of those already of record.  Consequently, as the Board is directed to avoid remanding a claim that would not result in any additional benefit to the Veteran, this writing decides the Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing burdens on VA with no benefit flowing to the claimant are to be avoided).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Every person employed in the active military, naval, or air services shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation, but one that still exists currently-is required.  See Routen v. Brown, 8 Vet. App. 529, 538 (1996).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owen v. Brown, 7 Vet. App. 429 (1995). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49. 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010). 

Factual Background

The Veteran contends that he has a congenital heart disorder, diagnosed as an atrioseptal defect in June 1980, which was aggravated during active military service.  He points to an incident in Korea when he passed out and was reassigned to a tank company from infantry, an extremely hot summer and cold winter in Korea, and being in a tank that was hit by mortar rounds as factors proving that his heart disability was aggravated during service.

Available service treatment records showed that the Veteran was seen at a clinic in May 1951, and the impression was cardiac insufficiency.  He was hospitalized for medical observation and cardiac evaluation, at which time he related a history of prior rejection from the military because of heart disease.  He complained of precordial stabbing pain on exertion, palpitation, and easy fatigability.  On examination, the heart was not enlarged and there were no thrills.  A Grade II apical systolic murmur and later a Grade II pulmonic systolic murmur were reported.  "No disease" was one diagnosis recorded during hospitalization for cardiac evaluation.  At discharge from the hospital several days later, he was returned to general service duty.  The diagnosis was listed as "suspect rheumatic heart."  The service separation examination was negative for complaints or findings of heart defects.

Post-service private medical records (received in February 1981) included an October 1974 X-ray report that listed an impression of left ventricular enlargement.

A May 1978 statement from R. G., M.D., reflected treatment for a heart problem.  The physician noted the Veteran's past history was non-contributory at the time of his examination.  The initial examination revealed findings including a 2/6 systolic murmur.  A chest X-ray revealed cardiomegaly with pulmonary vascular congestion.  An electrocardiogram was interpreted as normal.  The diagnosis included early congestive heart failure.  It was suggested that he stop smoking and avoid exposure to coal dust (he was a coal miner).

Medical records and statements from the Ohio State University Hospital were received in October 1980 and revealed that the Veteran underwent a patch closure of a large atrioseptal defect in June 1980.  His postoperative course was reported as "quite smooth."  The final diagnoses included "secundum atrioseptal defect," congenital in origin.

An August 1980 report from G. K., M.D., a thoracic surgeon, related that he saw the Veteran in follow-up, two months after the patch closure of his atrial septal defect.  He observed that the Veteran seemed to be getting along quite well and was asymptomatic.  The physical examination was essentially negative, and the previously heard murmur was not detected.  The chest X-ray was clear with some mild cardiac silhouette enlargement, but was otherwise quite stable.  An electrocardiogram showed sinus rhythm with occasional premature ventricular contractions.

An October 1980 statement from M. W. H., M.D., noted that the Veteran had an underlying congenital atrial septal defect, and since the surgical repair, had been doing well without postoperative problems.

In a December 1980 statement, the Veteran's platoon leader attested to the Veteran's outstanding dedication during service and recalled the Veteran once mentioned he passed out prior to his assignment to the platoon.  He stated that the winter of 1951 to 1952 was very cold in Korea.  He also described the platoon coming under heavy mortar attack, indicating that the Veteran's tank received several hits, and a soldier in the Veteran's tank sustained minor injuries to his eye and forehead.

Private treatment records from R. K., M.D., dated from May 1993 to January 2003 reflected treatment for chronic obstructive pulmonary disease and coal worker's pneumoconiosis.  

Several statements from the Veteran, including one received in February 2003, detailed that he had a hole in his heart since birth.  He believed that military service made the heart defect worse, necessitating surgical repair after service in 1980.

In his June 2004 substantive appeal, the Veteran asserted that the evidence of record clearly showed that the heart disorder he had prior to service was aggravated beyond normal limits due to infantry training and duties during his tour in Korea.  He stated that after he passed out, he was taken to an aid station and the hospital before he was reassigned to a tank unit.  He believed he was transferred to the unit due to his heart disorder.

In a November 2005 hearing, the Veteran testified that he fainted in Korea and was reassigned to a tank unit.  When asked whether he had any symptoms of heart problems at the time of separation from service, he replied that he tired quickly.  He mentioned that he was evaluated by his family physician, R. K., M.D., and that he had heart surgery (performed by G. K., M.D. in 1980) to patch a hole in his heart.  He stated that he did not require any follow-up treatment and, after the surgery, he was "doing fine."

In a November 2005 statement, Dr. R. K. suggested the "possibility" that the Veteran's combat service during the Korean conflict "could have" worsened his congenital heart defect.  He added, "At the least, combat duty must have increased the strain on his heart thus increasing his risk of an occurrence of a cardiac incident."

During a March 2006 VA heart examination, the examiner reviewed all available medical records and service treatment records.  After performing a thorough examination, it was noted that the Veteran's atrial septal defect was less likely as not (less than 50/50 probability) increased in severity or worsened by his time on active duty.  The examiner, a nurse, noted that atrial septal defects are congenital in nature, and symptoms often develop in the fourth decade of life or later.  She concluded that his presentation represented a normal progression in symptoms of a large atrial septal defect, and if the defect had been worsened by military service, his symptoms would have been more pronounced at an earlier age.  The examiner also noted that it is not uncommon for soldiers to become faint or to "fall out" while on a march.

A May 2006 letter from A. A., M.D., stated that the Veteran was in combat during the Korean conflict and his heart condition had worsened.  The physician did not state that he had reviewed the service treatment records, and no medical rationale (reasons or bases) were provided with this opinion.

Additional statements from the Veteran and his representative reiterated his contentions that his congenital heart defect was aggravated during service.

During a March 2008 hearing, the Veteran testified that he believed his congenital heart defect was aggravated by military service.  His testimony was similar to that provided in November 2005 and in several written statements.  He denied receiving any medical treatment between his in-service hospital evaluation and separation.  He related that he became tired more easily after service, and remarked that the older he got, the more fatigued he felt.  He reported his symptoms to his private physician, R. K., M.D., who referred the Veteran to a heart specialist in 1980 after he heard a heart murmur.  The heart specialist reportedly told the Veteran that an atrial septum defect is a defect from birth (a congenital defect).  The Veteran indicated that he worked for 30 years in a coal mine as a shuttle car operator/brakeman and started having problems while he worked at the coal mine.  He retired, on disability, after he was injured on the job.

In an August 2009 VA heart examination, the examiner, a cardiologist and thoracic surgeon, indicated that he reviewed the claims folder, including service treatment records, post-service private treatment records, and private medical opinions.  Following a review of the claims folder and interview and physical examination of the Veteran, the diagnosis was repair of a congenital secundum type atrial septal defect in 1980 with no residual effect.  The examiner opined that the atrial septal defect clearly and unmistakably existed prior to service without undergoing any aggravation in service.

The examiner listed multiple reasons to support his conclusion.  He explained that the atrial septal defect was a congenital secundum type atrial defect present since birth, and the natural history is that it does not close unless closed with a cath and a "button" closure or surgical closure as the Veteran had.  Second, he explained that enlargement does not occur after normal development and growth even with exercise or exertion.  Therefore, the Veteran's stated combat military service would not have had any change or aggravation of the natural history of the congenital defect.  Third, he noted that the Veteran denied any stab wounds or military injuries to cause a traumatic atrial septal defect.  Fourth, he observed that the statements from R. K., M.D., in November 2005 and from A. A., M.D., in May 2006, contained no basis, reasons, or support for the medical opinions.  In the VA examiner's professional experience as a cardiovascular and thoracic surgeon, those opinions were not founded on the usual practices of the profession.  Finally, the examiner reasoned that passing out, as the Veteran claimed happened once during service, is not uncommon, and it is not an indication of aggravation of his atrial septal defect.

Analysis

The Board has considered the contentions of the Veteran and his representative, but finds that service connection for an atrial septal defect, status post surgical repair is not warranted.  As pointed out in the November 2010 JMR, 

VAOPGCPREC 82-90 (July 18, 1990) held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Service connection for congenital or developmental defects is precluded under 38 C.F.R. § 3.303(c) in the absence of aggravation by superimposed disease or injury.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009) (emphasizing importance of Board's classifying disabilities of congenital, developmental or familial origin as either diseases or defects).

As an initial matter, the Board notes that throughout the appeal, the Veteran has maintained that his heart defect was aggravated by combat service in Korea.  Thus, the preclusion of service connection for a congenital defect, as in this case, is not applicable if the defect was aggravated by a superimposed disease or injury.  Id.  The August 2009 VA examiner clearly set forth his conclusion that the Veteran's atrial septal defect was a congenital secundum type defect, present since birth and pre-existing service.  He opined that the defect did not undergo aggravation in service.  He remarked, "Enlargement does not occur after normal development and growth even with exercise or exertion... his stated combat military service would [n]ot have had any change or aggravation of the natural history of the congenital defect."  The examiner related that the Veteran had no stab wounds to the chest or military injuries to cause traumatic atrial septal defect.  He also discounted the Veteran's claim that he had passed out and was admitted to an Army hospital while serving in infantry, stating, "Passding (sic) out one time[,] if it did occur[,] would not be uncommon and is not an indication of aggravation of his [atrial septal defect]."  In applying 38 C.F.R. § 3.303(c) and Quirin, the Board is persuaded by the VA examiner's opinions that the Veteran's congenital heart defect was not aggravated by superimposed disease or injury.  See Quirin at 390.  Therefore, service connection is not warranted in this case.

Regardless, the Board has considered whether the Veteran was a combat veteran and the applicability of 38 U.S.C.A. § 1154(b) to this case.  Under 38 U.S.C.A. § 1154(b), the burden of a veteran seeking service connection based on a disability alleged to be related to combat is lessened; however, as discussed in the November 2010 JMR, the provisions of 38 U.S.C.A. § 1154(b) "do not create a statutory presumption that a combat veteran's claimed disability is service-connected" (emphasis added).  The provisions provide that if a veteran engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, produces an evidentiary presumption of service connection and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 27 (2007); see also Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir. 1996).  

First, the Board has considered the evidence of record to determine whether the Veteran was a combat veteran for purposes of the application of 38 U.S.C.A. § 1154(b).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a veteran engaged in combat with the enemy must be resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claims has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  In the present case, the Veteran's DD Form 214 verifies his presence in Korea during the Korean Conflict.  He served with a tank battalion, and received the Korean Service Medal.  The Veteran's status as a combat Veteran is acknowledged.  The Board has determined his statements are consistent with the circumstances or hardships of his service.  Therefore, the Veteran's lay statements about the aggravation of his heart defect during service are accepted as credible.  See 38 U.S.C.A. § 1154(b).

The Veteran presented satisfactory lay evidence of aggravation in service consistent with the circumstances or hardships of his service, as discussed above.  The burden rests on the Board to disprove aggravation by clear and convincing evidence.  See Dalton at 37.  The Board finds that clear and unmistakable evidence demonstrates that the atrial septal defect existed before acceptance and enrollment.  In this regard, the service treatment records reflect that he was aware of a heart problem prior to service, and his post-service written statements and oral testimony consistently asserted that he had a heart problem prior to service.

The Board also finds that clear and unmistakable evidence demonstrates that the Veteran's congenital heart defect was not aggravated by service.  In this regard, the Board finds that the August 2009 VA examiner's medical opinion that an atrial septal defect clearly and unmistakably existed prior to service without undergoing any aggravation in service was persuasive because it was supported by a review of the entire claims folder; physical examination of the Veteran; and factually accurate, fully articulated, sound reasoning for the cardiovascular and thoracic surgeon's conclusion.  See Nieves-Rodriguez at 302-04.  The examiner also clearly stated, "Enlargement does not occur after normal development and growth even with exercise or exertion.  Therefore[, the Veteran's] stated combat military service would [n]ot have had any change or aggravation of the natural history of the congenital defect" (emphasis added).  In comparison, although supported by a medical rationale, the March 2006 VA examiner's medical opinion was less persuasive because as a nurse, she did not have the same level of expertise as the August 2009 examiner, and because the opinion met a less-demanding legal standard (stated as "less likely as not (less than 50/50 probability)").  Finally, the two private medical opinions from R. K., M.D., and A. A., M.D., held no probative value because neither was supported by any articulated medical rationale.  Id.  In addition, the November 2005 opinion from Dr. R. K. was expressed in speculative terms, and the Court has held that medical opinions expressed in speculative language are insufficient to establish service connection.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).

Despite the Board's determination that the Veteran's testimony and statements concerning his status as a combat veteran were credible, the Board must determine whether such testimony and statements are competent and, if so, whether they are credible, with respect to his claim that his congenital heart defect was aggravated by his combat service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  While the Board does not doubt the sincerity of his belief that his congenital heart defect was aggravated by combat service in Korea, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his observable symptomatology, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the Veteran's statements that his congenitive heart defect was aggravated by service do not constitute persuasive evidence in support of service connection for an atrial septal defect status post surgical repair.

In conclusion, competent and persuasive medical evidence of record demonstrates that the Veteran had a congenital heart defect prior to service that was not aggravated during military service.  Similarly, service connection for a heart disability on a direct basis is not warranted because the disability existed prior to service, and there is no competent or persuasive medical opinion suggesting that his heart disability was caused by any event, disease, or injury during service.  Hickson at 253; Pond v. West, 12 Vet. App. 341, 346 (1999).  Therefore, his claim for service connection for an atrial septal defect status post surgical repair must be denied.

For all the foregoing reasons, the claim for service connection for an atrial septal defect status post surgical repair must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an atrial septal defect status post surgical repair is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


